                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


JEREMY TORRUELLA BEY,

                       Plaintiff,
                                                               Case No. 20-cv-1434-bhl
       v.

GEORGE WEBB RESTAURANT, et al.,

                  Defendants.
________________________________________________________________________

            ORDER DISMISSING CASE WITHOUT PREJUDICE
________________________________________________________________________

       Jeremy Torruella Bey filed a pro se complaint and a document labeled “Affidavit
of Financial Statement” on September 14, 2020. ECF No. 1, 2. On September 15, 2020,
the Clerk of Court demanded that, within twenty-one days, Torruella Bey either pay the
filing fee or file a motion to proceed in forma pauperis pursuant to 28 U.S.C. §1914(a).
ECF No. 3. The Clerk’s notice specifically warned Torruella Bey that his failure to
comply may result in his case being dismissed. That deadline has passed, and Torruella
Bey has not paid the filing fee or filed this court’s form motion for leave to proceed
without prepayment of the filing fee.
       This district permits a person to proceed in forma pauperis in his or her case only
after that person files a completed and truthful form request to do so, which can be found
on the court’s website. Torruella Bey did not file this district’s form motion to proceed in
forma pauperis even after the Clerk specifically directed him to do so. While he did
submit an affidavit with his complaint, the affidavit does not contain the information the
court needs to assess his ability to pay the filing fee. Instead, it simply affirms that
Torruella Bey does “not have, or possess, any gold or silver coins.” With such little
information, the court cannot determine whether Torruella Bey is able to pay the filing
fee. Given Torruella Bey’s failure to comply with Clerk’s notice,




       Case 2:20-cv-01434-BHL Filed 10/09/20 Page 1 of 2 Document 5
       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice
for lack of prosecution pursuant to Civil L.R. 41(c).

       SO ORDERED on October 9, 2020.

                                                        s/ Brett H. Ludwig
                                                        BRETT H. LUDWIG
                                                        United States District Judge




      Case 2:20-cv-01434-BHL Filed 10/09/20 Page 2 of 2 Document 5
